Citation Nr: 1143881	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee. 

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia with degenerative arthritis of the right knee. 

3.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine with facet arthropathy and spinal stenosis suspected. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Thereafter, the Veteran's file was transferred to the RO in Waco, Texas.  In October 2010, the veteran appeared at a hearing held at the Waco RO before the undersigned (i.e., Travel Board hearing).  The appeal was previously remanded in December 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This appeal was previously remanded to the RO to, in pertinent part, afford the Veteran a VA examination of the service-connected disabilities at issue.  Evidence in the claims file suggests that the VA examination was scheduled for March 2011, but the Veteran failed to report.  However, the claims file does not contain a copy of the notice sent to the Veteran of the scheduled examination, despite a request for such document in the February 2011 communication from the AMC to the VA medical center (VAMC), as well as notice that failure to do so would result in the examination being deemed inadequate.  The Board therefore finds that efforts should be made to reschedule the examination.  38 C.F.R. § 3.159(c)(4) (2011).

There is evidence in the file (e.g., an October 2010 letter) indicating that the RO has been separately developing another claim, and, thus, there is likely a temporary file contained at the RO.  This (or a copy thereof) should be obtained, as such may contain pertinent information such as an updated address.  

In addition, there is evidence that the Veteran received assistance under the Vocational Rehabilitation and Education (VR&E) program, but the Veteran's current status under that program is not clear.  In this regard, he was noted to be participating in a VR&E program in December 2008 and October 2009.  In May 2010 he was reportedly employed, but at his hearing he indicated he was receiving assistance from a VR&E counselor, and it is unclear whether he completed his program.  Therefore, the VR&E file must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of all information contained in any temporary file pertaining to the Veteran located at the RO, which has been created or received at the RO after the creation of the temporary file (i.e., not the records originally copied from the claims file to create the temporary file).  

2.  Obtain the Veteran's VR&E folder and retain it with the claims folder while the appeal remains pending.  

3.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected bilateral knee and low back disorders.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A complete rationale should be provided for all opinions expressed.  The notice to the Veteran of this examination, and of the consequences of failing to report to it, should be documented.

The examiner should describe all symptomatology related to the Veteran's service-connected left and right knee disabilities.  All indicated tests should be performed, and all findings should be reported in detail, including range of motion of both knees (specifying at what degree in motion pain begins) and whether any instability is present.

The examiner should also describe any functional loss pertaining to the Veteran's service-connected left and right knee disabilities due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.

The examiner should also describe all symptomatology related to the Veteran's service-connected lumbar spine disability, to include orthopedic and neurological symptoms.  Range of motion testing should be performed, and the examiner should also describe any functional loss pertaining to the Veteran's service-connected lumbar spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  Finally, the examiner should address the presence and severity of any associated objective neurological abnormalities (i.e., radiculopathy and/or neuropathy of the lower extremities).

4.  After the development requested above has been completed, and any additional development deemed necessary completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


